DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Response to Amendment
The Amendment filed September 6, 2022 has been entered. Claims 1, 5 – 18, 21 – 24, 26 and 27 are pending in the application with claims 2 – 4, 19, 20 and 25 being cancelled. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Final Action mailed April 8, 2022.
Claim Objections
Claims 1, 5 – 13 and 26 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 4 and claim 9, line 3: “motor oil” should read --a motor oil--.
Claim 9, lines 10-11: “directing a flow of a wellbore fluid extracted from a wellbore from a suction chamber inside the housing to the isolation chamber” should read --directing a flow of a wellbore fluid, extracted from a wellbore, from a suction chamber inside the housing to the isolation chamber--.
Claim 11, line 2: “with motor oil in” should read --with the motor oil in--.
Claims 5 – 8 and 26 are objected to for being dependent on claim 1.
Claims 10 – 13 are objected to for being dependent on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 9 – 18, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2007/0074872 – herein after Du) in view of Martinez et al. (US 2010/0329893 – herein after Martinez), Eide et al. (US 2010/0129237 – herein after Eide) or Grynning et al. (US20140241907 – herein after Grynning) and evidenced by Watson et al. (WO 2016/053588 – herein after Watson).
In reference to claim 1, Du teaches a motor protector (16), comprising (see figs. 1-4):
a housing (casing of 16) having (in view of fig. 1) a first end (top end) and a second end (bottom end), wherein the first end is connected to a pump unit (12) configured to pump a wellbore fluid (well fluid) and wherein the second end is connected to an electric motor (14) filled with motor oil (54);
a rotatable shaft (11) disposed within the housing for providing rotary motion from the electric motor to the pump unit (see figs. 3 and 4);
a plurality of radial bearings (the bearings are either radial bearings or thrust bearings; see ¶65: the presence of thrust bearings is already disclosed, so phrase “various other seals and bearings” implies the presence of radial bearings also in addition to the thrust bearings) coupled to the rotatable shaft (11), for supporting the rotatable shaft against the housing;
a thrust bearing (see ¶56) coupled to the rotatable shaft (11), for supporting the rotatable shaft against the housing;
a motor oil container inside the housing (casing of motor protector 16) for storing the motor oil [in view of figs. 1/3/4: motor oil container = a space within the housing of the motor protector where the motor oil is present];
a suction chamber inside the housing for storing the wellbore fluid [in view of figs. 1/3/4: suction chamber = a space within the housing of the motor protector where the well fluid is present];
a shaft seal [see ¶56: “seals and protection elements” or “plurality of shaft seals” in seal section(s) of the motor protector 16] coupled to the rotatable shaft (11), and configured to seal the motor oil container (space with motor fluid)) from the suction chamber (space with process fluid); and
an isolation chamber (i.e. a space which equalizes pressure between the motor fluid and wellbore fluid) coupled to the housing and configured to separate under the force of gravity the motor oil (motor fluid 54) and the wellbore fluid (well fluid) [see ¶69 and ¶70 for instance: the disclosed pump system may also include labyrinth assemblies; “separation by gravity” is a feature of the labyrinth assembly], 
wherein the wellbore fluid has a higher density than the motor oil [depending on the type of motor fluid selected and the fluid present in the wellbore, the claimed feature is present; see evidentiary reference of Watson (¶34, ¶24, ¶41): in one application, motor fluid is denser than the well fluid and, in another application, well fluid is denser than the motor fluid]; and 
wherein the motor oil contacts the wellbore fluid at an interface layer within the isolation chamber (see ¶71).
Du does not teach the motor protector, wherein the isolation chamber is coupled laterally to the outside of the housing.
However, Martinez teaches (see ¶6) the downsides, such as increase in length of the ESP and replacement of the entire ESP system if the expansion chamber fails, associated with providing the isolation chamber within the motor protector (referred as seal section in Martinez). Therefore, Martinez teaches (see ¶25) to locate the expansion chamber (50) outside of the motor protector. Eide teaches the fluid pump system, wherein the isolation chamber is external to the housing and is coupled laterally to the outside of the housing (bottom portion of 14+ top portion of 16) between the pump unit (4) and the motor (2). Alternatively, Grynning teaches the fluid pump system, wherein the isolation chamber (PVR; in fig. 1a, left motor-pump system) is external to the housing (portion of casing below the motor and above the pump, see fig. A below) and is coupled laterally to the outside of the housing between the pump unit (P) and the motor (M).

    PNG
    media_image1.png
    786
    363
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1A of Grynning to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the isolation chamber (i.e. pressure compensation space) in the pump of Du externally to the motor protector housing in Du in a manner such that the isolation chamber is coupled laterally to the outside of the housing (housing of 16 in Du) using the teachings from Martinez and Eide or Grynning for the purpose of decreasing the reducing the axial length of the ESP assembly and increasing the reliability of the ESP assembly, as recognized by Martinez (in ¶25).
Thus, Du, as modified, teaches the motor protector, further comprising: a first inlet coupled to the housing, for allowing a flow of the wellbore fluid (process fluid) into the suction chamber within the housing; a second inlet (132) extending from the housing to the isolation chamber for allowing the flow of the wellbore fluid from the suction chamber to the isolation chamber; and a third inlet extending from the motor oil container in the housing to the isolation chamber for allowing a flow of the motor oil (motor fluid) from the motor oil container in the housing to the isolation chamber
[in Du: the well/process fluid and the motor fluid are first introduced into the motor protector 16 and diverted to the isolation chamber of the motor protector; 
thus when the isolation chamber is located outside of the motor protector 16 in the modified ESP system of Du: the motor oil flows into and out of motor protector housing 16 via one fluid line/connection (for instance, fluid line 42 in Martinez) and the wellbore fluid is introduced into and out of motor protector housing 16 via another fluid line/connection (for instance, fluid line 48 in Martinez); 
therefore 
first inlet is a port/fluid line that allows the well fluid to flow into the motor protector 16;
a fluid line allowing the wellbore fluid to be introduced into and out of motor protector housing is a second inlet; and
a fluid line allowing the motor fluid to be introduced into and out of motor protector housing is a third inlet].
Du, as modified, remains silent on: wherein the second inlet has a discharge in a lower portion of the isolation chamber; and wherein the third inlet has a discharge in an upper portion of the isolation chamber; and wherein the motor oil contacts the wellbore fluid at an interface layer within the isolation chamber between the discharge of the third inlet and the discharge of the second inlet.
Du, as modified, in brief, remains silent on the opening positions of the fluid connections in the isolation chamber.
However, Martinez teaches an expansion chamber (50) wherein discharge (i.e. openings) of both fluid connections of the chamber are formed on one side of the chamber. Eide teaches the pressure balance chamber (58) wherein discharge (opening) of one fluid connection of the chamber is formed on first side (left side in view of fig. 1) and discharge (opening) of another fluid connection is formed on second side (right side in view of fig. 1). Grynning teaches the isolation chamber (PVR; in fig. 1a, left motor-pump system) wherein discharge (i.e. openings) of both fluid connections (i.e. one connection communicating motor fluid with the PVR and another connection communication wellbore/pumped fluid with the PVR) are formed on one side of the isolation chamber. Also, the evidentiary reference of Watson teaches an expansion chamber (in fig. 2 or fig. 14), wherein discharge (opening) of one fluid connection (84) of the chamber is formed on first side (bottom side in view of fig. 2 or top side in view of fig. 14) and discharge (opening) of another fluid connection (82) is formed on second side (top side in view of fig. 2 or bottom side in view of fig. 14).
Therefore, it would have been obvious to the person of ordinary skill in the art to have the discharges of the second inlet and the third inlet open in the claimed manner in the externally located isolation chamber in the modified pump of Du since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “having the discharge of the second inlet in a lower portion of the isolation chamber and having the discharge of the third inlet in an upper portion of the isolation chamber”.
In reference to claim 5, Du, as modified, teaches the motor protector, wherein the isolation chamber comprises a labyrinth chamber [in view of disclosure in ¶57 of Du “For example, a seal section may include a labyrinth or bag assembly between shaft seals” and in view of disclosure in ¶19 of Du “Bellows assemblies may be constructed from suitable materials that are resistant (e.g., impermeable) to the hot and corrosive environment within the wellbore, such as Kalrez, Chemrez, or Inconel 625”, Inconel 625 is a nickel based alloy].
In reference to claim 9, Du teaches a method for operating an electric submersible pump (10) disposed on a subsea floor (“disposed on a subsea floor” is an intended use, i.e., electrical submersible pump is intended to be used in a subsea/submerged environment; intended use not given patentable weight as per MPEP 2111.02(II)), the method comprising (see figs. 1-4):
supplying electric power (via power cable 34) to a motor (14) lubricated by motor oil (motor fluid 54);
driving a pump unit (12) using the motor, via a rotatable shaft (11) disposed within a housing (housing of motor protector 16) connected between the pump unit and the motor (see fig. 1);
directing a flow of the motor oil from a motor oil container inside the housing [in view of figs. 1/3/4: motor oil container = a space within the housing of the motor protector where the motor oil is present] into an isolation chamber (i.e. a space which equalizes pressure between the motor fluid and wellbore fluid) upon expansion of the motor oil [see ¶49 and ¶55: motor protector 16 comprises of seal section(s) {15, 17} and expansion/equalizing/isolation chamber {space with bellows}; the space in motor protector {16} that equalizes pressure between the motor fluid and wellbore fluid is an isolation chamber in Du];
directing a flow of a wellbore fluid extracted from a wellbore (22) from a suction chamber inside the housing [in view of figs. 1/3/4: suction chamber = a space within the housing of the motor protector where the well fluid is present] to the isolation chamber, wherein the wellbore fluid has a higher density than the motor oil [depending on the type of motor fluid selected and the fluid present in the wellbore, the claimed feature is present; see evidentiary reference of Watson (¶34, ¶24, ¶41): in one application, motor fluid is denser than the well fluid and, in another application, well fluid is denser than the motor fluid], and
separating by gravity the motor oil from the wellbore fluid within the isolation chamber (see ¶69 and ¶70 for instance: the disclosed pump system may also include labyrinth assemblies).
Du does not teach the method, wherein the isolation chamber is external to the housing (housing of motor protector 16) and coupled substantially orthogonal to the housing between the pump unit and the motor.
However, Martinez teaches (see ¶6) the downsides, such as increase in length of the ESP and replacement of the entire ESP system if the expansion chamber fails, associated with providing the isolation chamber within the motor protector (referred as seal section in Martinez). Therefore, Martinez teaches (see ¶25) to locate the expansion chamber (50) outside of the motor protector. Eide teaches the fluid pump system, wherein the isolation chamber is external to the housing and coupled substantially orthogonal to the housing (bottom portion of 14+ top portion of 16) between the pump unit (4) and the motor (2). Alternatively, Grynning teaches the fluid pump system, wherein the isolation chamber (PVR; in fig. 1a, left motor-pump system) is external to the housing (portion of casing below the motor and above the pump, see fig. A above) and is coupled laterally to the outside of the housing between the pump unit (P) and the motor (M).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the isolation chamber (i.e. pressure compensation space) in the pump of Du externally to the motor protector housing in Du in a manner such that the isolation chamber is coupled substantially orthogonal to the housing (housing of 16 in Du) between the pump unit (12 of Du) and the motor (14 of Du) using the teachings from Martinez and Eide or Grynning for the purpose of decreasing the reducing the axial length of the ESP assembly and increasing the reliability of the ESP assembly, as recognized by Martinez (in ¶25).
In reference to claim 10, Du teaches the method, further comprising removing the motor oil from the isolation chamber via the housing upon contraction of the motor oil {see ¶49, ¶58, ¶59: the asserted isolation chamber accommodates the expansion and contraction of the motor oil; upon expansion, the motor fluid is introduced into the motor protector 16 and upon contraction, the motor fluid is removed from the motor protector 16}.
In reference to claim 11, Du teaches the method, further comprising (see ¶56) preventing contact of the wellbore fluid in the suction chamber with motor oil in the motor oil container with a shaft seal (“seals and protection elements” or “plurality of shaft seals” in seal section(s) of the motor protector 16) coupled to the rotatable shaft extending from the motor oil container through the suction chamber to the pump unit.
In reference to claim 12, Du, as modified, teaches the method, further comprising compensating a pressure difference between the wellbore fluid and the motor oil by directing the wellbore fluid and the motor oil to the isolation chamber via the housing {in the modified ESP system of Du: the motor oil flows into and out of motor protector housing 16 via one fluid line/connection (for instance, fluid line 42 in Martinez) and wellbore fluid is introduced into and out of motor protector housing 16 via another fluid line/connection (for instance, fluid line 48 in Martinez)}.
In reference to claim 13, Du teaches the method, further comprising limiting transmission of a thrust load from the pump unit to the motor, using a thrust bearing coupled to the rotatable shaft (see ¶56: Seal sections may also have a thrust bearing disposed about shaft 11 to accommodate and support the thrust load from pump 12).
In reference to claim 14, Du teaches an electric submersible pump (10), comprising (see figs. 1-4): 
a motor protector (16), comprising: 
a housing (casing of 16), wherein the housing has first (bottom) and second (top) ends (see fig. 1);
a suction chamber inside the housing [in view of figs. 1/3/4: suction chamber = a space within the housing of the motor protector where the well fluid is present] for storing a wellbore fluid (well fluid) extracted (via 36) from a wellbore (22);
a motor oil container inside the housing [in view of figs. 1/3/4: motor oil container = a space within the housing of the motor protector where the motor oil is present] for storing a motor oil (motor fluid/oil 54);
a rotatable shaft (11) mounted within the housing (see figs. 3 and 4);
a shaft seal (“seals and protection elements” or “plurality of shaft seals” in seal section(s) of the motor protector 16) connected to the rotatable shaft (see ¶56), wherein the shaft seal is configured to isolate the suction chamber from the motor oil container; and
an isolation chamber (i.e. a space which equalizes pressure between the motor fluid and wellbore fluid) between the first and second ends [see ¶49 and ¶55: in Du, the space in motor protector (i.e. space with bellows in the motor protector 16} that equalizes pressure between the motor fluid and wellbore fluid is an isolation chamber], wherein the isolation chamber is configured to separate by gravity (if labyrinth assembly is also provided in view of disclosure in ¶69 and ¶70) the wellbore fluid from the suction chamber from the motor oil (motor fluid 54) from the motor oil container (the wellbore fluid and the motor fluid are first introduced into the motor protector 16 and diverted to the isolation chamber of the motor protector), wherein the wellbore fluid has a higher density than the motor oil [depending on the type of motor fluid selected and the fluid present in the wellbore, the claimed feature is present; see evidentiary reference of Watson (¶34, ¶24, ¶41): in one application, motor fluid is denser than the well fluid and, in another application, well fluid is denser than the motor fluid]; 
a motor (14) coupled to a first portion (bottom portion in view of fig. 3/4) of the rotatable shaft (11) and the first end (bottom end in view of fig. 1) of the housing (of 16) and in fluid communication with the motor oil container; and
a pump unit (12) coupled to a second portion (top portion in view of fig. 3/4) of the rotatable shaft (11) and the second end (top end in view of fig. 1) of the housing (of 16) and in fluid communication with the suction chamber. 
Du does not teach the electric submersible pump, wherein the isolation chamber is coupled substantially lateral to the outside of the housing between the first and second ends of the motor protector.
However, Martinez teaches (see ¶6) the downsides, such as increase in length of the ESP and replacement of the entire ESP system if the expansion chamber fails, associated with providing the isolation chamber within the motor protector (referred as seal section in Martinez). Therefore, Martinez teaches (see ¶25) to locate the expansion chamber (50) outside of the motor protector. Eide teaches the fluid pump system, wherein the isolation chamber is external to the housing and is coupled substantially lateral to the outside of the housing/motor protector (bottom portion of 14+ top portion of 16) between the first (top) and second (bottom) ends of the housing/motor protector. Alternatively, Grynning teaches the fluid pump system, wherein the isolation chamber (PVR; in fig. 1a, left motor-pump system) is external to the housing (portion of casing below the motor and above the pump, see fig. A above) and is coupled laterally to the outside of the housing between the pump unit (P) and the motor (M).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the isolation chamber (i.e. pressure compensation space) in the pump of Du substantially lateral to the outside of the housing (housing of 16 in Du) between the first and second ends (top and bottom ends of 16) in Du using the teachings from Martinez and Eide or Grynning for the purpose of decreasing the reducing the axial length of the ESP assembly and increasing the reliability of the ESP assembly, as recognized by Martinez (in ¶25).
In reference to claim 15, Du, as modified, teaches the electric submersible pump, further comprising a first inlet coupled to the housing between the first end and the second end, for allowing a flow of the wellbore fluid into the suction chamber inside the housing (see ¶58 in Du: the interior side of the bellows are in fluid communication with the well fluid, thus first inlet is a port/fluid line that allows the well fluid to be introduced into the motor protector 16).
In reference to claim 16, Du, as modified, teaches the electric submersible pump, further comprising a second inlet extending from the housing between the first end and the second end to the isolation chamber for allowing the flow of the wellbore fluid from the suction chamber inside the housing to the isolation chamber 
[in Du: the wellbore fluid and the motor fluid are first introduced into the motor protector 16 and diverted to the isolation chamber of the motor protector; 
thus when the isolation chamber is located outside of the motor protector 16 in the modified ESP system of Du: the motor oil flows into and out of motor protector housing 16 via one fluid line/connection (for instance, fluid line 42 in Martinez) and the wellbore fluid is introduced into and out of motor protector housing 16 via another fluid line/connection (for instance, fluid line 48 in Martinez); 
therefore a fluid line allowing the wellbore fluid to be introduced into and out of motor protector housing is a second inlet and a portion of this asserted second inlet would extend from the housing between the first end and the second end].
In reference to claim 17, Du, as modified, teaches the electric submersible pump, further comprising a third inlet extending from the motor oil container inside the housing to the isolation chamber for allowing a flow of the motor oil from the housing to the isolation chamber 
[in Du: the wellbore fluid and the motor fluid are first introduced into the motor protector 16 and diverted to the isolation chamber of the motor protector;
thus when the isolation chamber is located outside of the motor protector 16 in the modified ESP system of Du: the motor oil flows into and out of motor protector housing 16 via one fluid line/connection (for instance, fluid line 42 in Martinez) and wellbore fluid is introduced into and out of motor protector housing 16 via another fluid line/connection (for instance, fluid line 48 in Martinez); 
therefore a fluid line allowing the motor fluid to be introduced into and out of motor protector housing is a third inlet and a portion of this asserted third inlet would extend from the housing between the first end and the second end].
In reference to claim 18, Du teaches the electric submersible pump, wherein the isolation chamber (space with bellows in the motor protector 16) comprises a labyrinth chamber (Du discloses in ¶57 “For example, a seal section may include a labyrinth or bag assembly between shaft seals” and Du discloses in ¶19 “Bellows assemblies may be constructed from suitable materials that are resistant (e.g., impermeable) to the hot and corrosive environment within the wellbore, such as Kalrez, Chemrez, or Inconel 625”, Inconel 625 is a nickel based alloy].
In reference to claim 24, Du, as modified, teaches the electrical submersible pump, wherein the motor is cooled by surrounding wellbore fluid when the electric submersible pump is disposed in the wellbore (when the ESP is disposed in the wellbore, the wellbore fluid cools the motor to some extent because the housing of the motor is surrounded by the wellbore fluid).
Du, as modified, remains silent on the electrical submersible pump, wherein the motor is cooled by surrounding subsea water when the electric submersible pump is disposed on a seabed.
However, Watson teaches the electrical submersible pump disposed on a seabed (28; as seen in fig. 12) and wherein the motor is cooled by surrounding subsea water (there is no other casing surrounding the ESP assembly, the motor is therefore surrounded by water of the seabed) (see ¶24 and ¶34: well fluid is water based; when the ESP is disposed in the wellbore, the water based wellbore fluid cools the motor to some extent because the housing of the motor is surrounded by the water based wellbore fluid).
Du teaches (in ¶38): A "wellbore" may be any type of well, including, but not limited to, a producing well, a non-producing well, an injection well, a fluid disposal well, an experimental well, an exploratory well, and the like. Wellbores may be vertical, horizontal, deviated some angle between vertical and horizontal, and combinations thereof, for example a vertical well with a non-vertical component.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the modified pump system of Du in subsea environment as evidenced by Watson for the purpose of utilizing the modified pump system of Du to pump a desired fluid from subterranean environments to the surface of the earth, as recognized by Watson (in ¶3).
In reference to claims 26 and 27, Du, as modified, teaches the isolation chamber (externally located in view of teachings of Martinez and Eide or Grynning) coupled substantially orthogonal to the housing (motor protector 16 of Du).
Du, as modified, remains silent on the housing disposed horizontally on a seabed.
However, Watson teaches the motor protector’s housing (housing 62 of motor protector 44) disposed horizontally on a seabed (see figs. 2 and 12). Martinez further shows the electrical submersible pump or motor protector, wherein the isolation chamber (50) is coupled substantially orthogonal to the housing (housing of seal section 26) disposed horizontally on a seabed (as seen in fig. 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the modified pump system of Du horizontally on a seabed as evidenced by Watson and Martinez for the purpose of utilizing the modified pump system of Du to pump a desired fluid from subterranean environments to the surface of the earth, as recognized by Watson (in ¶3).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Martinez, Eide or Grynning, and Watson (evidence reference) further in view of Du et al. (US 2011/0014071 – herein after Du II).
Du teaches the motor protector with plural labyrinth chamber, the bag chamber, and the metal bellow chamber or combination of labyrinth chamber, the bag chamber, and/or the metal bellow chamber (see ¶62 and see fig. 3 which shows two bellows chambers 16a, 16b).
Du, as modified, remains silent on the isolation chamber further comprising: a bag chamber connected to the isolation chamber in a series or parallel relationship, as in claim 6; and a metal bellow chamber disposed in parallel with the isolation chamber, as in claim 7.
However, Du II teaches the motor protector for electrical submersible pumps and further teaches that the motor protector can be used in series or in parallel configuration to provide optimal protection for the motor (see ¶57-¶58).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect additional bag chamber or metal bellow chamber with the externally located isolation chamber in the modified pump of Du in series or parallel relationship as taught by Du II in order to provide optimal protection for the motor, as recognized by Du II (see ¶57).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Martinez, Eide or Grynning, and Watson (evidence reference) further in view of Parmeter et al. (US 9,951,810– herein after Parmeter).
Du, as modified, teaches the radial bearings.
Du, as modified, remains silent on the radial bearings comprising a rolling-element bearing.
However, Parmeter teaches the radial bearing comprises a rolling-element bearing (300; fig. 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute a particular radial bearing type in the modified motor protector of Du with another type as taught by Parmeter in order to obtain the predictable result of accommodating the radial forces/loads, thus providing stabilization to the shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Martinez, Eide or Grynning, Watson (evidence reference) and Flett et al. (US 2015/0125325 – herein after Flett).
Du teaches the electric submersible pump, further comprising a power cable (34, in fig. 1) coupled to the motor (14).
Du remains silent on the electric submersible pump, further comprising a pothead.
However, Flett teaches the electrical submersible pump, 
further comprising a pothead (116) coupled to the motor (106) and configured to withstand a pressure differential between an external pressure of subsea water (wellbore fluid can be a water itself or a mixture of fluid containing water) and internal pressure of the motor oil (pothead in Flett will be capable of having claimed feature), as in claim 21.
wherein a pothead further comprises a plurality of metal contacts (not shown but inherent; pins to which electrical wires will be coupled to) for coupling a plurality of electric cables (126) to the motor, as in claim 22;
wherein the plurality of electric cables is encapsulated using a capsule (130) to protect the plurality of electric cables from subsea water (wellbore fluid can be a water itself or a mixture of fluid containing water), as in claim 23.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the electrical submersible pump system of Du by providing it with a pothead connection as taught by Flett since it was known in the art to use a pothead connection in order to provide power to downhole components, as recognized by Flett (paragraph [0003]).
Response to Arguments
Applicant’s arguments, filed September 6, 2022, with respect to independent claims 1, 9 and 14 have been considered but they are not found to be persuasive. 
Applicant’s argument with respect to Eide (see pages 11-13): Applicant in brief argues: (i) Eide does not teach the pressure balance chamber coupled laterally to the outside of the housing of the motor protector; (ii)  Eide’s pressure balance chamber is configured to balance pressure of the motor oils (18, 20) within the first and second casings (14, 16); and (iii) The pressure balance chamber (58) of Eide is not, however, intended to balance pressures with, or isolate the motor oils (18, 20) from, the process fluid (7) that passes through the fluid pump system (1).
With respect to the above argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is acknowledged that Eide’s pressure balance chamber balances pressure between oil fluid 18 and fluid oil 20. However, the teaching of the location of the pressure balance chamber that balances pressure between two different fluids is relied upon in Eide (emphasis added). Furthermore, the portion of the housing (16+14), between the pump and the motor, has components such as seals 56 and bearing units 44. This portion of the housing is commonly understood as “the seal section/motor protector” in the art.
Thus, the above argument is not found to be persuasive.
Applicant’s argument with respect to newly added limitations of “motor oil container” and “suction chamber” (see page 13): 
This argument is moot in view of interpretation of these newly added limitations in the current prior art rejections above. It is to be noted that these features are “spaces/chambers” within the housing of the motor protect in which respective claimed fluids (i.e. motor oil and wellbore fluid) are present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746